Citation Nr: 0521709	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-06 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right knee 
disorder.  

2.  Entitlement to service connection for back disorder, to 
include as secondary to service-connected right shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1974 to July 
1981.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In June 2005, the veteran testified at a Board hearing.  

The issue of entitlement to service connection for a back 
disorder, to include as secondary to a service-connected 
right shoulder disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the veteran 
experienced a right knee disorder prior to his entry into 
service.

2.  There is no clear and unmistakable evidence to show that 
there was no increase in the underlying severity of the 
veteran's preexisting right knee disorder during his period 
of active duty service.  




CONCLUSIONS OF LAW

1.  The presumption of soundness with regard to the veteran's 
right knee has not been rebutted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); VAOPGCPREC 3-2003 (July 16, 2003).

2.  Right knee disorder manifested by strained medial 
collateral ligaments was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By statute, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137.

In the past, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were amended to conform with recent precedent.  See 
generally Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 
2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
development, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

It is unclear whether the veteran's January 1974 entrance 
examination indicated a right knee disorder, the examiner 
appeared to mark the right knee on a diagram and noted a 
right leg disorder.  Therefore, based on this examination it 
cannot be said with certainty that the preexisting right knee 
disorder was noted upon entry into service.  The veteran is 
therefore entitled to the presumption of soundness with 
regard to right knee disability.  The question now becomes 
whether the presumption of soundness has been rebutted in 
this case.

Turning to the analysis set forth by VA's General Counsel in 
VAOPGCPREC 3-2003 (July 16, 2003), the Board must first 
determine whether there is clear and unmistakable evidence 
showing that the veteran suffered right knee disability prior 
to service.  The Board notes here that the United States 
Court of Appeals for Veterans Claims has held that, as a 
matter of law, a veteran's own admission of a pre-service 
history of medical problems during in-service clinical 
examinations is clear and unmistakable evidence for purposes 
of determining whether the presumption of soundness has been 
rebutted.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  With 
this in mind, there is a February 1976 entry revealing that 
there was an old healed fracture of the proximal shaft of the 
right femur which was healed in bayonette apposition and 
there was an old healed fracture involving the distal shaft 
of the right tibia which was in good position and alignment.  
A July 1977 service record showed the veteran was treated for 
his right knee disorder and the veteran reported that he was 
in a motorcycle accident in 1971 and his right leg was broken 
apparently in a few places.  This record is further supported 
by the veteran's April 1978 report of medical history, where 
the veteran reported that he broke his leg in 1971 in the 
right "tib-fib" area.  The examiner noted that the veteran 
had periodic swelling of both knees and that he had a history 
of knee injury in the past.  Thus there is evidence of the 
veteran's own admission of a pre-service history of medical 
problems during the course of in-service medical treatment, 
which constitutes clear and unmistakable evidence that his 
right knee disability preexisted service.   

However, to rebut the presumption of soundness, there must 
also be clear and unmistakable evidence that there was no 
increase in severity during service.  In the present case, 
the Board is unable to conclude that the evidence in this 
regard is clear and unmistakable.  Consideration must be 
given to the fact that the service medical records do 
document in-service right knee symptomatology.  The July 1977 
entry indicated that the veteran complained of right knee 
pain for 2 days.  The veteran stated that he has had 
intermittent right leg pain since his motorcycle accident in 
1971.  The 1977 service record showed that the veteran's last 
episode apparently was 2 days earlier.  The veteran 
complained of his right knee slipping out of place.  The 
veteran stated that his right knee would give way while 
running.  The physical examination found that the right knee 
exhibited some laxity, there was pain upon flexion/extension, 
probably due to previous trauma to right leg when the veteran 
was in the motorcycle accident.  Some pain was noted in the 
medial posterior aspect of the right knee.  The impression 
was strained medial collateral ligaments.  

During a June 2001 VA examination, the veteran reported a 
history of flare-ups of pain in the right knee.  He said he 
had pain in the knee at all times.  Examination of the right 
knee showed bony enlargement of the knee along with mild soft 
tissue swelling.  There was significant crepitus during 
movements of the knee, mild tenderness was present of the 
medial joint line.  X-rays showed degenerative joint disease 
of the right knee with marked narrowing of joint space.  The 
diagnosis was severe degenerative joint disease of the right 
knee with cruciate instability.  

After weighing all of the above-cited evidence, the Board is 
unable to conclude that the evidence against a finding of 
aggravation during service reaches the high standard of 
"clear and unmistakable" evidence.  Although the 1977 entry 
showed the veteran said that he had intermittent right leg 
pain since his motorcycle accident in 1971, the veteran also 
complained that his right knee would give way while running.  
Thus, it is plausible that the veteran's preexisting right 
knee disorder was aggravated by the physical activities he 
was subjected to during service.  Therefore, the Board must 
find that the presumption of soundness has not been rebutted.  
Under this analysis, since the presumption of soundness has 
not been rebutted, then the in-service right knee disorder 
must be viewed as the first manifestations of a right knee 
disability.  Service connection is therefore warranted. 

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, the Board need not consider the 
question of VCAA compliance since there is no detriment to 
the veteran in light of the favorable disposition in this 
matter.  


ORDER

Entitlement to service connection for right knee disorder is 
granted.  To this extent the appeal is granted.  




REMAND

In a June 2005 statement, the veteran claimed that his neck 
and upper back were painful due to his service-connected 
right shoulder injury.  Service connection may be granted for 
disability that is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a) (1997).  
In Allen v. Brown, the Court held that "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation."  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Various VA medical records have showed that the veteran has a 
current back disorder, to include an August 2000 VA medical 
record which indicated that cervical spine x-rays read as 
degenerative joint disease of C5-6 with disc narrowing.  Thus 
a VA examination is warranted to determine whether the 
veteran's back disorder is secondary to his service-connected 
right shoulder disability.  

The veteran during his June 2005 Board hearing, testified 
that in 2002 and in subsequent discussions, a VA doctor, Dr. 
Ashem Roy, told him that his back disorder was due to 
service.  Records from Dr. Roy do not appear to be in the 
claims folder.  An attempt should be made to obtain these 
records and associate them with the claims folder.  

Accordingly, this matter is REMANDED to the RO for the 
following:

1.  The veteran should be contacted and 
asked to clarify the months and years, 
and location of VA facility, or any other 
facility, where he was told that his 
current back disorder was due to service.  
The records should then be obtained and 
associated with the claims folder.  

2.  Afterwards, the RO should provide the 
veteran an appropriate VA examination to 
determine the nature and etiology of his 
back disorder.  It is imperative that the 
claims file be made available to and be 
reviewed by the examiner in connection 
with the examination.  All clinical and 
any special test findings should be 
clearly reported.  The examiner should 
provide an opinion as to the etiology of 
the back disorder, to include the 
following: whether it is at least as 
likely as not that the veteran's back 
disorder was caused or aggravated (i.e. 
increased in disability) by the veteran's 
service-connected right shoulder.  A 
complete rationale should be provided for 
all opinions expressed.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


